BaTTEE, J. The bond in question is not a statutory bond, because it does not contain the conditions required by section 4135 of Mansfield’s Digest. Instead of being conditioned to perform the judgment appealed from in the event it was affirmed on appeal, or if, on a trial anew in the circuit court, judgment was given against appellant, that he would pay such judgment, he and his surety thereby undertook to satisfy the same to the extent of the value of the cotton attached in the action. It does not conform to the requirements of the statute, or answer its purpose, and cannot be; enforced in the manner provided by section 4153 of Mansfield’s Digest. Lowenstein v. McCadden, 54 Ark. 13. The judgment of the circuit court is reversed, and the motion for a judgment nunc j?ro tunc is hereby dismissed.